UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 28, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-13687 CEC ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Kansas 48-0905805 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4441 West Airport Freeway Irving, Texas (Address of principal executive offices) (Zip Code) (972) 258-8507 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x As of July 20, 2009, an aggregate of 23,086,300 shares of the registrant’s common stock, par value $0.10 per share, were outstanding. CEC ENTERTAINMENT, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 28, 2009 and December 28, 2008 3 Condensed Consolidated Statements of Earnings for the three and six months ended June 28, 2009 and June 29, 2008 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 28, 2009 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 28, 2009 and June 29, 2008 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4. Controls and Procedures 27 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 29 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 4. Submission of Matters to a Vote of Security Holders 30 ITEM 6. Exhibits 31 SIGNATURES 32 2 PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements. CEC ENTERTAINMENT, INC.
